DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mark E. Henderson on May 20, 2021. 

The application has been amended as follows: 
34.  (Currently Amended) A computer system for the computer system, the computer system executing the real-time computational engine, controls a transition between a plurality of states, the states comprising:  a normal state; an overload state; and a recovery state, the computer system comprising: 
	a processor; and 
	memory having instructions stored thereon that, when executed by a processor, cause the processor to: 

		execute the overload protector; 
	the memory further having instructions stored thereon that, when executed by the processor, cause the processor to: 
		when the overload protector is in the normal state: 
			detect a first load level of a computer system executing the real-time computational engine; and 
			in response to detecting that the first load level exceeds a high threshold, transition the overload protector to the overload state; 
		when the overload protector is in the overload state: 
			select one or more of the entities (hereinafter “selected entities”), the selection being based, at least in part, on identifying ones of the entities that comprise a normal status and high corresponding load contributions; 
			downgrade each of the selected entities to a downgraded status in accordance with a downgrade policy, wherein the downgraded status is defined as a status in which a given one of the selected entities comprises a lower load contribution than in the normal status; 
			detect a second load level of the computer system; and 
			in response to detecting that the second load level is below a low threshold, transition the overload protector to a recovery state so to initiate a cool down period; and 
		when the overload protector is in the recovery state: 
			select an anticipated duration for the cool down period;

			divide the anticipated duration of the cool down period into sub-periods in which each of the sub-periods comprises a percentage of the anticipated duration of the cool down period equal to the chunk percentage parameter;
			divide the downgraded selected entities into groups of downgraded selected entities, which includes the first group of downgraded selected entities, such that each of the groups of downgraded selected entities comprises a percentage of the downgraded selected entities equal to the chunk percentage parameter;
			and successively upgrade the groups of downgraded selected entities within corresponding respective ones of the sub-periods.

Allowable Subject Matter
Claims 24-27, 29-27, and 39-43 are allowable.
The following is an examiner’s statement of reasons for allowance: 
	The instant application is deemed to be directed to a nonobvious improvement over all prior art of record. The prior art of record teaches methods of load balancing among monitored systems and load balancing in distributed contact centers.  For example, the instant application is deemed to be directed to a nonobvious improvement over the inventions recited in Ristock et al (United States Patent Application Publication US-20150117629-A1) in view of Priem (United States Patent Application Publication US-20050091657-A1) and ElArabawy et al. (United States Patent Application Publication US-20130290492-A1).
	Ristock teaches managing deployment states based on monitored information in a contact center (Abstract, A system and method for monitoring deployment states of a contact center. A processor migrates a state of the contact center from a first deployment state to a second deployment state… The processor monitors health of the second state, and takes an action for moving the state of the contact center to a healthy state in response to determining that the second deployment state is unhealthy).  Priem teaches transitioning between operational modes based on monitored information. ([0021], The output of the fuzzy logic expert system may be put to use for providing a criterion for switching between the normal operation mode and the overload operation mode. To this end, an overload level may be determined via said fuzzy logic expert system based on said parameters and/or said application specific parameters, and overload level may be used as the criterion for switching between the normal operation mode (NOM) and the overload operation mode (OOM)). ElArabawy teaches transitioning between operational states based on monitored information ([0137], QoE degradation control and recovery module 803 oversees the entry into and exit from different states including a QoE degradation control state and a QoE recovery state, according to aspects of the invention). The improvement includes: 
downgrading each of the selected entities to a downgraded status in accordance with a downgrade policy, wherein the downgraded status is defined as a status in which a given one of the selected entities comprises a lower load contribution than in the normal status; 
detecting a second load level of the computer system; and 
in response to detecting that the second load level is below a low threshold, transitioning the overload protector to a recovery state so to initiate a cool down period; and
 when the overload protector is in the recovery state: 
	selecting an anticipated duration for the cool down period;
	selecting a chunk percentage parameter;
	dividing the anticipated duration of the cool down period into sub-periods in which each of the sub-periods comprises a percentage of the anticipated duration of the cool down period equal to the chunk percentage parameter;
	dividing the downgraded selected entities into groups of downgraded selected entities, such that each of the groups of downgraded selected entities comprises a percentage of the downgraded selected entities equal to the chunk percentage parameter; and 
	successively upgrading the groups of downgraded selected entities within corresponding respective ones of the sub-periods.

The improvements of the instant application are not taught by the prior art of record; therefore, when considered with the other claim limitations, these limitations are allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972.  The examiner can normally be reached on Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199